953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Brenda JOHNSON, Appellant.
No. 91-3053.
United States Court of Appeals, District of Columbia Circuit.
Jan. 23, 1992.

Before D.H. GINSBURG, KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered upon the briefs and record material supplied by counsel.   The court has determined that the issue presented occasions no need for oral argument or a published opinion.   See D.C.Cir.R. 13(i), 14(c).


2
Appellant was convicted on one count of unlawful distribution of cocaine base and one count of possession with intent to distribute cocaine base in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii).   Appellant challenges her conviction and seeks a new trial, claiming that the prosecution's nondisclosure of information pertaining to a potential defense witness violated the due process clause of the Fifth Amendment.   See Brady v. Maryland, 373 U.S. 83 (1963).   The district judge found that because appellant was acquainted with the potential witness and was aware that he was present at her arrest, appellant had as much access to the potential witness as did the prosecution.   Additionally, the district judge found that "the United States had no reason to believe [the potential witness] possessed additional, exculpatory information" and the statements he did give the police could not plausibly be construed as favorable to the appellant.   We agree.   It is therefore


3
ORDERED and ADJUDGED that the judgment of the district court be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).